                                           Case 3:20-cv-05352-JCS Document 25 Filed 08/10/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     C.B.,                                                Case No. 20-cv-05352-JCS
                                                          Plaintiff,
                                   8
                                                                                              ORDER GRANTING STIPULATION
                                                    v.                                        TO EXTEND TIME
                                   9

                                  10     KILOLO KIJAKAZI,                                     Re: Dkt. No. 24
                                                          Defendant.
                                  11

                                  12             The parties’ stipulation for a third extension of time for Plaintiff’s motion for summary
Northern District of California
 United States District Court




                                  13   judgment is GRANTED. Plaintiff shall file his motion no later than September 24, 2021. The

                                  14   parties are reminded that, absent unforeseeable circumstances, extensions should be requested well

                                  15   before the deadlines at issue.

                                  16             No further extensions of this deadline will be granted as a matter of course. If Plaintiff

                                  17   requires additional time, the parties may request a case management conference to discuss an

                                  18   achievable schedule.

                                  19             IT IS SO ORDERED.

                                  20   Dated: August 10, 2021

                                  21                                                      ______________________________________
                                                                                          JOSEPH C. SPERO
                                  22                                                      Chief Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
